DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-Final Rejection.
Claims 1, 5, 8-10, 12, 14, 16-17 have been amended.  Claims 3-4, 11, 13, 19 have been cancelled.   Claim 21 is new.   Thus claims 1-2, 5-10, 12, 14-18, and 20-21 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Allowable Subject Matter
Claims 1, 5, 8-10, 12, 14, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1,  9, 17, and 21 as noted in the Non-Final Rejection of 02/09/22, Examiner notes that consistent with paragraph [0031] of the instant application, a scan is interpreted to be a process of receiving a codeword, inserting and/or removing data at given location, creating an adjusted codeword, and determining an error rate of the adjusted codeword.  For example, paragraph [0031] of the instant application describes a step size of four bits may represent scanning the first bit and skipping bits 2-4, thus scanning or reading bits 1, 5, 9, etc..  Thus a scan step size is an indication of the number of bits to skip less 1, in this example skipping 3 bits.   Thus a scan size of 2 would skip one bit (i.e. scan every other bit).
Examiner has found art that scans the codeword on a bit level, thus with a step size of 1 bit (i.e. skipping no bits).  Examiner has found art that teaches the data may have a plurality of sync patterns and those sync patterns may segment the code word into a plurality of sections, where each of the sections represent a step size of greater than one bit since the solution may skip bits with the sync pattern suggests there are no insertions/deletions.
However, Examiner has not found the process of using a skip size >1 to sample bits along the codeword, and then using the results of that sample to estimate the appropriate location of inserted or deleted text and then, based on the inserted/deleted position in the sample bits to search near the minimum syndrome weight.  Thus in the example above, perform three calculations by inserting/removing bits at 1, 5, and 9 to compute a syndrome weight.  Pick the bit location that results in the minimum syndrome weight (for example at bit 1), and then search near that bit to see if a neighboring bit such as inserting/deleting a bit at bit 2 instead of bit 1 results in a yet smaller syndrome weight.
An updated search of the available prior art failed to provide a teaching, alone or in combination that would anticipate or render the invention obvious.  Specifically to render obvious:
Regarding claims 1 and 17, the prior art fails to teach receive (or receiving) a skewed codeword read from the non-volatile memory, scan (or scanning)  the skewed codeword by inserting or removing a quantity of bits at different locations in the skewed codeword and determining resulting syndrome weights of the skewed codeword, determine an adjusted codeword by inserting or removing the quantity of bits at one of the different locations in the skewed codeword which results in a smallest syndrome weight, and decode the adjusted codeword; and wherein, to scan the skewed codeword, the controller circuit is further configured to: scan the skewed codeword in first-sized steps that are larger than one bit, determine a search location in the skewed codeword as one of the different locations for the first-sized steps which results in the smallest syndrome weight, and scan the skewed codeword in second-sized steps near the search location until the resulting syndrome weight of the skewed codeword is below a decoding threshold, the second-sized steps being smaller than the first-sized steps.
Regarding claims  9 and 21, the prior art fails to teach scanning, with the controller circuit, the skewed codeword by inserting or removing a quantity of bits at different locations in the skewed codeword and determining resulting syndrome weights of the skewed codeword; 3Application No. 16/864,257 Resp. to Office action dated February 9, 2022 Attorney Docket No. 212420-9068-USO1 determining, with the controller circuit, an adjusted codeword by inserting or removing the quantity of bits at one of the different locations in the skewed codeword which results in a smallest syndrome weight; and decoding, with the controller circuit, the adjusted codeword; and wherein the scanning the skewed codeword further includes: scanning the skewed codeword in first-sized steps that are larger than one bit, determining a search location in the skewed codeword as one of the different locations for the first-sized steps which results in the smallest syndrome weight, determining a bit error rate based on the smallest syndrome weight, determining two candidate locations near the search location based on the bit error rate, and scanning the skewed codeword at the two candidate locations.

Claims 2, 5-8, 10, 12, 14-18, and 20 are allowable by virtue of their dependence upon claims 1, 9, and 17 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138